DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the waiting room, the waiting room list and the waiting room display must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is possible that such elements are in the drawings, but there are no lead lines or reference numbers indicated.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
What is the waiting room list?  Is it the passlist, the blocklist, both the blocklist and passlist or something else?  There are no reference numbers in the Detailed Description to such limitations, thus making such limitations ambiguous and unclear. 
This is not meant to be an exhaustive list but rather examples of the types of problems found with the claims. 
Because of the multiple problems found with present application a proper search could not be conducted at this time.
However, the examiner knows of U.S. Patent Application No. 20120246725 (Osipkov).  Applicant should take a close look at this reference as at least the independent claims could be rejected 102/103 with this reference, if the examiner is properly understanding applicant’s claims.  Of course, because of the problems shown above, the examiner is admittedly guessing.
Note for example, Figs. 1 and 2 of Osipkov.  The message queue could be the waiting room.  Note also in Fig. 2, the trusted categories (passlist and blocklist) and the waiting room list could be the message queue list.  Note the inbox and display 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the Figs. and Abstract of the additional references cited on the accompanying 892.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -
272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M.
to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488. The official fax
phone number for the organization where this application or proceeding is assigned
is 571 -273-8300. However, unofficial faxes can be direct to the examiner’s computer
at 571 273 -7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
30July2022
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652